The State of /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 6, 2015

                                       No. 04-15-00204-CR

                                      Robert RODRIGUEZ,
                                            Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                From the 274th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 13-0979-CR-A
                           Honorable Gary L. Steel, Judge Presiding



                                          ORDER


        Appellant’s brief was due July 22, 2015, but was not filed. The clerk of this court
notified appellant’s counsel, Susan Lee Schoon, of the deficiency by letter dated July 24, 2015.
See TEX. R. APP. P. 38.8(b)(2). The letter required appellant to respond in writing within ten
days, explaining why the brief has not been filed and demonstrating that counsel has taken
affirmative steps to prepare and file the brief. The letter further advised counsel that if an
adequate response was not timely filed, the court would abate the appeal for an abandonment
hearing in the trial court. We have received no response.

       Therefore, pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellant Procedure, we
ORDER this appeal abated, remand the case to the trial court, and ORDER the trial court to
conduct a hearing to determine (1) whether appellant desires to prosecute his appeal, and (2)
whether counsel has abandoned the appeal. Id. Because appellant is indigent, the trial court
must take steps to ensure effective assistance of counsel, including the appointment of new
counsel if necessary.

       The trial court may, in its discretion, receive evidence on the first issue by sworn affidavit
from the appellant. The trial court shall, however, order appellant’s counsel to be present at the
hearing.
        We further ORDER the trial court to make written findings and conclusions on these
issues within thirty days of the date of this order. We ORDER the court reporter and the district
clerk to file in this court, on or before September 21, 2015, (1) a reporter’s record of the hearing,
and (2) a supplemental clerk’s record containing the court’s written findings of fact, conclusions
of law, and recommendations addressing the above issues. See id. R. 38.8(b)(3).

        We order the clerk of this court to serve a copy of this order on the trial court, the district
clerk, the court reporter, and all counsel.



                                                       _________________________________
                                                       Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court